 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SAMUEL J. LAVIGNE,                               No. 2:19-CV-0186-TLN-CKD
12                       Plaintiff,
13           v.                                        ORDER
14    STEPHEN JOHNSON, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding with retained counsel, brings this civil action. The

18   matter is set for a settlement conference before the undersigned in Sacramento, California, on

19   March 24, 2020, at 1:30 p.m. See ECF No. 33. Pending before the court is defendant Johnson’s

20   request to excuse his personal appearance at the settlement conference. See ECF No. 34. Good

21   cause appearing therefor, defendant Johnson’s request is granted but only to the extent a

22   representative of the California Highway Patrol is personally present with full settlement

23   authority. Defendant Johnson shall be available by telephone.

24                  IT IS SO ORDERED.

25   Dated: February 20, 2020
                                                           ____________________________________
26                                                         DENNIS M. COTA
27                                                         UNITED STATES MAGISTRATE JUDGE

28
                                                       1
